
	
		II
		111th CONGRESS
		2d Session
		S. 3734
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require the President to submit reports and
		  certifications to Congress on the duties of certain employees who are appointed
		  without the advice and consent of the Senate, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Czar Accountability Act of
			 2010.
		2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 the Judiciary of the Senate;
				(B)the Committee on
			 Foreign Relations of the Senate; and
				(C)the Committee on
			 Homeland Security and Governmental Affairs of the Senate.
				(2)Covered
			 employeeThe term covered employee means—
				(A)any employee of
			 the Executive Office of the President who—
					(i)is
			 not appointed by and with the advice and consent of the Senate; and
					(ii)reports directly
			 to the President; or
					(B)any employee of
			 the Department of State who—
					(i)is not appointed
			 by and with the advice and consent of the Senate; and
					(ii)is an envoy or
			 special representative.
					3.Reports by the
			 PresidentNot later than
			 January 1, 2011, and every 6 months thereafter, the President shall submit a
			 report to the appropriate congressional committees that—
			(1)identifies each covered employee;
			(2)describes the
			 duties of each covered employee; and
			(3)includes any
			 certification described under section 4.
			4.Certifications
			(a)In
			 generalThe President shall
			 include in each report submitted under section 3 a certification to Congress of
			 each covered employee who meets the conditions under subsection (b).
			(b)Certification
			 conditionsThe conditions
			 referred to under subsection (a) are—
				(1)with respect to
			 each covered employee described under section 2(2)(A), that the employee is not
			 exercising significant authority under the laws of the United States;
				(2)with respect to
			 each covered employee described under section 2(2)(B), that the employee is not
			 an ambassador, other public minister, or consul; and
				(3)with respect to
			 each covered employee, that the employee is not exercising any power that has
			 been expressly delegated to the President by the United States
			 Constitution.
				
